Citation Nr: 0005302	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  92-52 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the lumbosacral spine.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active naval service from December 1965 to 
October 1969, and from August 1974 to October 1990.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1991 rating decision of the Department of 
Veterans Affairs (VA) Winston-Salem Regional Office (RO) 
which, inter alia, granted service connection for 
degenerative disc disease of the lumbosacral spine and 
assigned it an initial 10 percent rating.  

In October 1992 and September 1996, the Board remanded the 
matter for additional development of the evidence and for due 
process considerations.  During the pendency of this appeal, 
the claims folder was transferred to the Los Angeles RO.

It is noted that the veteran's claims folder was assigned in 
the past to a former Board employee who was convicted of 
tampering with evidence in veterans' claims folders.  By 
letter in November 1995, the veteran was informed that an 
investigation by the Board revealed that his December 1991 
substantive appeal may have been altered.  He was notified 
that he had certain rights for taking additional action, 
including the right to inspect his claims file.  The Board 
requested that if he chose to initiate any action, that he do 
so within 90 days.  In December 1995, he requested a copy of 
his claims folder; he was provided a copy thereof in March 
1996.  To date, the veteran has submitted no further 
correspondence regarding this matter.  Thus, the Board will 
proceed with consideration of his claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Since the effective date of the award of service 
connection, the veteran's degenerative disc disease of the 
lumbosacral spine has been manifested by subjective radiating 
pain, greater with bending, lifting, or prolonged sitting or 
standing, but without objective medical evidence of moderate 
limitation of motion, moderate intervertebral disc syndrome, 
with at least recurring attacks, or lumbosacral strain with 
muscle spasm on extreme forward bending and loss of 
unilateral spine motion in the standing position.

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbosacral 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that in 1989, he 
sustained an acute low back strain while cutting his lawn.  
He was treated conservatively, but remained symptomatic.  X-
ray studies showed a decrease in the disc height of L5 and S1 
with minor anterior vertebral body lipping, consistent with 
minimal degenerative changes.  Magnetic resonance imaging 
(MRI) in November 1989 showed a 3.5 millimeter lateral disc 
bulge at the L4-5 level with possible impingement of the L5 
nerve root.  An electromyography (EMG) study performed later 
that month was normal, with no evidence of radiculopathy.  
The diagnoses were chronic post-traumatic myofascial pain 
syndrome of the lumbar spine, degenerative spine disease, and 
degenerative disc disease.  A Physical Evaluation Board 
recommended that he be granted light duty pending completion 
of 20 years of active service.

Following his separation from service, the veteran filed a 
claim of service connection for a low back disability in 
March 1991.  On VA medical examination in June 1991 he 
reported that, since his separation from service, he had 
continuous pain, radiating to his left lower extremity.  He 
stated that his pain increased with stooping, bending, and 
lifting, and that he had learned to moderate his movements to 
alleviate pain.  On examination, straight leg raising was 
negative and deep tendon reflexes were equal, bilaterally.  
There was no paravertebral atrophy or spasm noted.  There was 
full range of motion of the dorsal spine in all planes, with 
pain especially on forward flexion.  X-ray examination showed 
a slight narrowing at the L5-S1 intervertebral disc space, 
otherwise unremarkable.  The diagnosis was degenerative disc 
disease, previously diagnosed as myofascial pain.

By September 1991 rating decision, the RO granted service 
connection for degenerative disc disease of the lumbosacral 
spine and assigned an initial 10 percent rating pursuant to 
Diagnostic Code 5293.  The effective date of the initial 
rating was October 31, 1990, the day following the date of 
the veteran's service separation.

The veteran appealed the initial rating, arguing that his low 
back disability was more severe.  He stated that, at the time 
of the June 1991 VA medical examination, he had been feeling 
"pretty good;" however, he stated that as he began to seek 
employment, he realized he was very limited as he was not 
able to do prolonged sitting, stooping and lifting.  Thus, he 
requested another VA medical examination.  

In October 1992, the Board remanded the matter to afford the 
veteran another VA medical examination and to obtain any 
additional records pertaining to treatment of his low back 
disability.  In response to the RO letter requesting that he 
identify pertinent treatment records, he responded in 
February 1993 that he had not seen any physicians other than 
naval corpsmen.  

On August 1993 VA orthopedic examination, he reported very 
limited physical activity due to low back pain.  He stated he 
used Motrin intermittently to control his symptoms.  On 
examination, forward flexion was to 60-70 degrees with the 
fingertips coming to within 12 inches of the floor; extension 
was normal to 20 degrees.  Lateral bending was to 35 degrees, 
bilaterally, as was rotation.  There was minimal 
paravertebral tenderness and muscle spasm elicited during 
palpation.  All major muscle groups measures 5/5 and there 
was no sensory deficit.  X-ray examination showed moderate 
narrowing at L5-S1.  The impression included lumbar disc 
degenerative disease at L4-5 and L5-S1.  

On August 1993 VA neurological examination, the veteran was 
able to walk normally and bend over to tie his shoes.  
Straight leg raising was negative and muscle tone was normal.  
There was mild tenderness to palpation in the low back.  The 
impression was low back pain at the L2 level by palpation.  

By May 1994 rating decision, the RO continued the initial 10 
percent rating for degenerative disc disease.

In September 1996, the Board again remanded the matter for 
additional development of the evidence, as well as for due 
process considerations.  After several unsuccessful attempts 
to locate the veteran for the purpose of scheduling him for 
VA medical examination, in April 1999, the veteran contacted 
the RO and indicated that his low back disability had 
increased in severity.

In April 1999, the veteran underwent fee-basis examination by 
an orthopedic surgeon.  He reported taking medication for 
constant low back pain, radiating to the left lower 
extremity, and described tingling and numbness in the left 
leg on occasion.  On examination, his gait was normal and he 
was able to heel-toe walk without difficulty.  The back was 
straight with normal thoracic kyphosis and lumbar lordosis.  
Range of motion showed forward flexion from zero to 80 
degrees, with pain.  Extension was from zero to 20 degrees 
with pain.  Right and left lateral bending was from zero to 
25 degrees with pain and right and left rotation was from 
zero to 35 degrees with pain.  The examiner described this as 
"near normal" range of motion.  There was no weakness, 
fatigue or lack of endurance, nor were there any neurological 
deficiencies.  X-ray examination showed narrowing of the last 
lumbar and first sacral with sclerotic endplates.  The 
diagnosis was disc degeneration of L4-5 and L5-S1 with 
radiculitis.  The examiner noted that the veteran's history 
was compatible with mechanical low back pain and mild spinal 
stenosis.  The examiner indicated that the veteran's 
functional ability was "somewhat limited" due to pain.  He 
stated that the veteran would be able to perform a mixture of 
sitting, standing and walking 6 hours out of an 8 hour day 
and would be able to lift occasionally 20 pounds and 
frequently 10 pounds.  

Pursuant to the Board's remand, the RO asked the veteran to 
identify all medical providers who had treated him for his 
low back disability.  He responded that he had been unable to 
see physicians for treatment of his low back disability due 
to the nature of his job.  However, he indicated that he had 
obtained Motrin from naval corpsman for pain.  He requested 
that his appeal be forwarded to the Board.

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, mild 
intervertebral disc syndrome warrants a 10 percent 
evaluation.  A 20 percent evaluation is warranted for 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent evaluation in warranted for severe 
intervertebral disc syndrome with recurring attacks and 
little intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  This is 
the maximum rating provided in the rating schedule for 
disabilities of the spine absent disabilities resulting in 
complete bony fixation (ankylosis) of the spine or cord 
involvement with the veteran being bedridden by the 
disability or requiring long leg braces, which are evaluated 
as 100 percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5286.

In addition, there are other Diagnostic Codes that relate to 
impairment of the low back; the veteran is entitled to be 
rated under the Diagnostic Code which allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, a 10 percent 
rating is warranted for slight limitation of motion of the 
lumbar spine.  A 20 percent rating is warranted for moderate 
limitation of motion, and a 40 percent rating is warranted 
for severe limitation of motion.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 10 percent 
evaluation is warranted for lumbosacral strain where there is 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  Severe lumbosacral strain, with a 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing with irregularity of joint space, or 
some of the above with abnormal mobility on forced motion, 
warrants a 40 percent rating.

III.  Analysis

The Board has considered the evidence of record in 
conjunction with the Diagnostic Codes set forth above, as 
well as the factors enumerated under 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  After such review, the Board concludes that an 
initial rating in excess of 10 percent is not warranted.

The RO has rated the veteran's low back disability as 10 
percent disabling under Diagnostic Code 5293 for mild 
intervertebral disc syndrome.  To warrant an increased rating 
under this provision, his intervertebral disc syndrome must 
be productive of moderate disability with recurring attacks.  
In this case, however, there is no objective medical evidence 
of moderate intervertebral disc syndrome.  For example, on VA 
medical examination in June 1991, although he complained of 
radiating pain, straight leg raising was negative, deep 
tendon reflexes were equal, and there was no other objective 
indication of moderate intervertebral disc syndrome.  
Likewise, on VA examination in August 1993, there was no 
sensory deficit, straight leg raising was negative, and 
muscle tone was normal.  On most recent VA medical 
examination in April 1999, while the veteran reported 
occasional tingling in the left leg, objective examination 
revealed no neurological deficiency.  Thus, absent objective 
medical evidence of neurologic abnormality, such as evidence 
of impaired reflexes, bowel or bladder control problems, 
sensation or motor strength abnormalities, producing moderate 
disability, a rating in excess of 10 percent under Diagnostic 
Code 5293 is not warranted.  

The Board has also considered whether the veteran would be 
entitled to an evaluation in excess of 10 percent other 
potentially-applicable provisions.  Schafrath, 1 Vet. App. at 
593.  For example, under 38 C.F.R. § 4.71a, Diagnostic Code 
5292, a 20 percent rating would be warranted for moderate 
limitation of motion.  In this case, however, there has been 
no evidence of limitation of motion of the lumbar spine which 
could be, or has been, characterized as moderate.  In fact, 
range of motion was described as "full" on June 1991 VA 
examination and on most recent VA examination in April 1999, 
the examiner characterized range of motion as "near 
normal."  While range of forward flexion was slightly 
limited on August 1993 VA medical examination, it was not 
characterized by the examiner as moderate.  Thus, a rating in 
excess of 10 percent is not warranted under Code 5292.  

With respect to the criteria for an evaluation in excess of 
10 percent set forth in Diagnostic Code 5295, it is noted 
that there has been no objective evidence of muscle spasm on 
extreme forward bending or unilateral loss of spine motion, 
sufficient to warrant a 20 percent rating.  For example, on 
VA medical examination in June 1991, range of motion was 
normal and there was no paravertebral atrophy or spasms 
noted.  While on August 1993 VA orthopedic examination 
minimal spasm was elicited during palpation, on most recent 
examination in April 1999, no muscle spasm or unilateral loss 
of spine motion was observed.  Thus, an evaluation in excess 
of 10 percent is not warranted under Diagnostic Code 5295.

The Board has carefully considered the evidence of record in 
conjunction with the factors enumerated under 38 C.F.R. §§ 
4.40, 4.45, and 4.59.  After such consideration, the Board 
concludes that the veteran is not be entitled to an increase 
under those regulations since he does not have limitation of 
motion beyond that reported on examination which could be 
attributed to such factors as pain, weakness or fatigability.  
Specifically, the record shows no evidence of disuse, given 
the normal musculature noted on VA examinations.  Moreover, 
he has been described as well developed with a normal gait 
and negative heel toe walking.  Likewise, although he has 
described pain on movements, on most recent VA medical 
examination, the examiner indicated that the veteran's 
functional ability was only "somewhat limited" due to pain.  
He stated that the veteran would be able to perform a mixture 
of sitting, standing and walking 6 hours out of an 8 hour day 
and would be able to lift occasionally 20 pounds and 
frequently 10 pounds.  He indicated that the veteran's 
disability was productive of no weakness, fatigue or lack of 
endurance.  Consequently, the veteran's symptoms are 
consistent with the assignment of no more than 10 percent 
evaluation under Diagnostic Code 5293.

The Board has also considered assigning a higher evaluation 
under 38 C.F.R. § 3.321, but finds that the evidence does not 
present such an exceptional or unusual disability picture as 
to render impractical application of the regular rating 
schedule standards and to warrant assignment of an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  In 
this regard, there is no indication that the veteran's low 
back disability, in and of itself, has markedly interfered 
with earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, or has necessitated 
frequent periods of hospitalization.  The veteran has not 
presented any employment records or other documentary 
evidence showing a marked interference with his potential for 
earning capacity generally and concedes that he has not been 
treated by physicians for his service-connected low back 
disability.  Under such circumstances, the Board finds that 
the impairment resulting from the veteran's low back 
disability is adequately compensated by the currently-
assigned schedular rating, and the provisions of 38 C.F.R. § 
3.321 are not for application.


ORDER

An initial rating in excess of 10 percent for degenerative 
disc disease of the lumbosacral spine is denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

